Fourth Court of Appeals
                                      San Antonio, Texas
                                          November 12, 2019

                                         No. 04-19-00675-CV

                                    IN RE Sarah Friend NEUTZE

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting: Sandee Bryan Marion, Chief Justice
        Rebeca C. Martinez, Justice
        Patricia O. Alvarez, Justice
        Luz Elena D. Chapa, Justice
        Irene Rios, Justice
        Beth Watkins, Justice
        Liza Rodriguez, Justice

       On October 23, 2019, relator filed a Motion for Reconsideration, Motion for En Banc
Rehearing, and Motion to Stay Trial Court Proceedings. After considering relator’s arguments,
the motions are hereby DENIED.

        It is so ORDERED on November 12, 2019.

                                                                                  PER CURIAM




        ATTESTED TO: _____________________________
                     Michael A. Cruz,
                     Clerk of Court




1
 This proceeding arises out of Cause No. 2016 CV2 002017, styled In re: Farmers Insurance Company Wind Hail
Storm Litigation 2, pending in the 341st Judicial District Court, Webb County, Texas, the Honorable Elma T.
Salinas Ender presiding.